Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered August 5, 2002, convicting defendant upon his plea of guilty of the crime of attempted escape in the first degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to attempted escape in the first degree. He was sentenced as a second felony offender in accordance with the plea agreement to a prison term of IV2 to 3 years, to run consecutive with his existing sentence. Defense counsel now seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P, Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.